DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on June 7, 2021, is acknowledged.  Claims 9-22 are hereby withdrawn as non-elected.  

Specification
The title of the invention is not descriptive of the claimed invention.  Specifically, the title “Dual Layer Wet Laid Nonwoven Mat” does not reflect the claimed carpet tile, method of making said carpet tile, and method of installing said carpet tile.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 408.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the thermoplastic secondary backing” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is similarly rejected.  
The term “coarse” in claim 7 is a relative term which renders the claim indefinite.  The term “coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably While claim 4 defines coarse fibers as having a diameter of 8-25 microns, claim 7 does not include such a limitation to the diameter of the “coarse” fibers.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen.
Claessen discloses a carpet tile having improved dimensional stability (abstract).  The carpet tile 10 comprises a fibrous, pile face 12 tufted into a primary backing 14, a hot melt composition backing layer 18(i.e., a thermoplastic secondary backing), a glass fiber tissue reinforcement layer 26 embedded therein, and a secondary backing comprising two fibrous sheet layers 20 and 22 (abstract, col. 3, lines 58-68, col. 4, lines 41-43, col. 6, lines 13-38, and Figure 
Thus, the Claessen reference anticipates applicant’s claims 1, 3-6, and 8, with the exception that the two layer secondary backing comprises “a dual-layer wet-laid nonwoven mat.”  Claessen teaches the two layers may be wet-laid tissue nonwovens including a binder, but also teaches the two layers are separate adjacent layers (col. 2, lines 31-41).  However, in the final carpet tile product, wherein the secondary backing is embedded in the to backcoating, the structural difference between a secondary backing comprising two separate adjacent layers and a single secondary backing comprising dual layers is insignificant.  The burden is shifted to applicant to show otherwise.  Note the claims are limited to the final carpet tile product rather than the intermediate product of a dual-layer wet-laid nonwoven mat or a method of making said carpet tile with said dual-layer wet-laid nonwoven mat. Hence, claims 1, 3-6, and 8 are rejected as being anticipated by the Claessen reference.  
In the alternative, if it is shown that a structural difference is present between the secondary backings of the claimed invention and the Claessen invention, it would have been .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 5,204,155 issued to Bell et al.
Claessen teaches the carpet tile may include a precoat but fails to teach suitable materials for said precoat.  As such, one must look to the prior art for guidance.  Latex precoats are common in the art.  For example, Bell teaches a carpet tile similar to that of Claessen, said carpet tile comprising a tufted pile 14 primary backing 12, a bitumen hot melt backing layer 18 and 24, and a two layer secondary backing comprising a glass fiber tissue nonwoven 26 and nonwoven polyester or polypropylene layer 28 (abstract, col. 6, lines 6-27, and Figure 1).  The tufted primary backing may be coated with a latex precoat, such as carboxylated styrene-butadiene precoat (col. 1, lines 63-68).  
In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 2 is held to be obvious over the cited prior art.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 6,203,881 issued to Higgins.
Claessen fails to teach the second nonwoven layer 22 includes glass fibers.  However, nonwoven layers comprising a blend of synthetic fibers and glass fibers are known in the art of flooring materials.  For example, Higgins teaches a carpet tile comprising a nonwoven secondary backing of polyester, polypropylene, nylon, fiberglass, or blends thereof (col. 7, lines 6-22 and claims 8 and 19).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least some glass fibers in the second nonwoven layer of the Claessen secondary backing, as suggested by Higgins since such fiber blends are known in the art of carpet secondary backings.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Additionally, it has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  Thus, the claims which are no more than mixing together of two conventional compositions are set forth as In re Kerkhoven, 205 USPQ 1069.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is held to be obvious over the cited prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The following prior art teaches carpet tile comprising nonwoven secondary backing made of synthetic fibers and/or glass fibers:
US 4,629,642 issued to Kernstock.
US 5,545,276 issued to Higgins.
US 2008/0233336 issued to Giannopoulos.
US 2017/0166770 issued to Hall.
US 2017/0166771 issued to Hall.
US 2018/0282942 issued to Segars.
US 2019/0077114 issued to Gallman.
US 2019/0352845 issued to Coon.
US 2020/0331246 issued to Ingram.
US 2021/0032808 issued to Segars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 9, 2021